--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.1
 
FOURTH AMENDED AND RESTATED STOCKHOLDERS AGREEMENT (this “Agreement”), dated as
of January 15, 2015, by and among BERRY PLASTICS GROUP, INC., a Delaware
corporation (the “Corporation”), and those stockholders of the Corporation
listed on Schedule A hereto (but only to the extent such persons hold Common
Stock (as defined below) as of the date hereof).
 
WHEREAS, the Corporation and certain stockholders of the Corporation are party
to an Amended and Restated Stockholders Agreement (the “Third Stockholders
Agreement”), pursuant to Amendment No. 1, dated as of October 2, 2012 to the
Amended and Restated Stockholders Agreement (the “Second Stockholders
Agreement”), dated as of April 3, 2007, by and among the Corporation and the
stockholders of the Corporation party thereto;
 
WHEREAS, the Second Stockholders Agreement amended and restated that certain
stockholders agreement (the “First Stockholders Agreement”), dated as of
September 20, 2006, by and among the Corporation and the stockholders of the
Corporation party thereto;
 
WHEREAS, Section 22 of the Third Stockholders Agreement provides that the Third
Stockholders Agreement may be amended, modified or supplemented by a written
instrument duly executed by (a) the Corporation, (b) in certain events not
applicable at this time, with the approval of the Apollo Entities (as defined in
the Third Stockholders Agreement) and/or  the Graham Stockholders (as defined in
the Third Stockholders Agreement), and (c) only for matters that adversely
affect the rights or obligations of the Selected Stockholders, with the approval
of the holders of the majority shares of Stock (as defined in the Third
Stockholders Agreement) owned by the Selected Stockholders;
 
WHEREAS, the Corporation wishes to amend and restate the Third Stockholders
Agreement in accordance with the terms set forth herein;
 
WHEREAS, each of the Apollo Entities and the Graham Stockholders have disposed
of all of its Common Stock in conformity with the Third Stockholders Agreement
and,  pursuant to Section 15 thereof, have ceased to be a party thereto and have
no further rights thereunder; and
 
WHEREAS, this Agreement deletes provisions of the Third Stockholders Agreement
relating to rights and obligations of the Apollo Entities and the Graham
Stockholders; and does not adversely affect the rights and obligations of the
Selected Stockholders.
 
NOW, THEREFORE, in consideration of the promises and of the mutual consents and
obligations hereinafter set forth, the parties hereto hereby agree as follows:
 
Section 1. Definitions; Interpretation.
 
(a) Definitions.  As used herein, the following terms shall have the following
respective meanings:
 
“Adoption” has the meaning set forth in Exhibit A.
 
 
 

--------------------------------------------------------------------------------

 
 
“Affiliate” means (a) as to any Person, other than an individual, any other
Person or entity who directly, or indirectly through one or more intermediaries,
controls, is controlled by or is under common control with such Person and (b)
as to any individual, in addition to any Person in clause (a), (i) any member of
the immediate family of an individual Stockholder, including parents, siblings,
spouse and children (including those by adoption), the parents, siblings,
spouse, or children (including those by adoption) of such immediate family
member, and, in any such case, any trust whose primary beneficiary is such
individual Stockholder or one or more members of such immediate family and/or
such Stockholder’s lineal descendants, (ii) the legal representative or guardian
of such individual Stockholder or of any such immediate family member in the
event such individual Stockholder or any such immediate family member becomes
mentally incompetent and (iii) any Person controlling, controlled by or under
common control with a Stockholder.  As used in this definition, the term
“control,” including the correlative terms “controlling,” “controlled by” and
“under common control with,” means possession, directly or indirectly, of the
power to direct or cause the direction of management or policies (whether
through ownership of securities or any partnership or other ownership interest,
by contract or otherwise) of a Person.
 
“Agreement” has the meaning set forth in the Preamble.
 
 “Applicable Employee Stockholder” has the meaning set forth in Section 8(a).
 
“Bankruptcy Event” means, with respect to any Employee Stockholder, if:(a) such
Employee Stockholder shall voluntarily be adjudicated as bankrupt or insolvent,
(b) such Employee Stockholder shall consent to or not contest the appointment of
a receiver or trustee for himself, herself or itself, or for all or any part of
his, her or its property, (c) such Employee Stockholder shall file a petition
seeking relief under the bankruptcy, rearrangement, reorganization or other
debtor relief laws of the United States or any state or any other competent
jurisdiction, (d) such holder shall make a general assignment for the benefit of
his, her or its creditors, (e) a petition shall have been filed against such
Employee Stockholder seeking relief under the bankruptcy, rearrangement,
reorganization or other debtor relief laws of the United States or any state or
other competent jurisdiction or (f) a court of competent jurisdiction shall have
entered an order, judgment or decree appointing a receiver or trustee for such
Employee Stockholder, or for any part of his, her or its property, and such
petition, order, judgment or decree shall not be and remain discharged or stayed
within a period of sixty (60) days after its entry.
 
“Board” means the board of directors of the Corporation.
 
“Breach Date” means the date on which the Corporation or any of its Subsidiaries
first becomes aware of the breach giving rise to the repurchase right in Section
8(a)(ii).
 
“Business Day” means a day that is not a Saturday, Sunday or day on which
banking institutions in the city to which the notice or communication is to be
sent are not required to be open.
 
 
2

--------------------------------------------------------------------------------

 
“Cause” means:
 
(a)           in the case of an Employee Stockholder whose employment with the
Corporation or its Subsidiaries is subject to the terms of an employment
agreement between such Employee Stockholder and the Corporation or any of its
Subsidiaries, which employment agreement includes a definition of “Cause” or any
similar term, the meaning set forth in such employment agreement during the
period that such employment agreement remains in effect, which shall be deemed
to be “Cause” under this Agreement; provided, however, that notwithstanding the
foregoing, to the extent that such employment agreement defines “Cause” to
include the commission of, indictment for, conviction of or plea of no contest
to a felony or other crime, in no event shall such commission, indictment,
conviction or plea constitute Cause hereunder unless the act constituted a crime
that is (i) a serious felony (or equivalent classification) under applicable law
or (ii) a crime against the Corporation or its Subsidiaries; and
 
(b)           in all other cases, the Employee Stockholder’s (i) intentional
failure or refusal to perform reasonably assigned duties, (ii) dishonesty,
willful misconduct or gross negligence in the performance of the Employee
Stockholder’s duties to the Corporation or its Subsidiaries, (iii) involvement
in a transaction in connection with the performance of the Employee
Stockholder’s duties to the Corporation or its Subsidiaries, which transaction
is adverse to the interests of the Corporation or its Subsidiaries and which is
engaged in for personal profit, (iv) willful violation of any law, rule or
regulation in connection with the performance of the Employee Stockholder’s
duties to the Corporation or its Subsidiaries (other than misdemeanor traffic
violations or similar minor offenses), (v) indictment for, conviction of or plea
of no contest to any crime that is (A) a serious felony (or equivalent
classification) under applicable law or (B) a crime against the Corporation or
its Subsidiaries or (vi) action or inaction materially adversely affecting the
Corporation or its Subsidiaries.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Common Stock” means the common stock, par value $0.01 per share, of the
Corporation and any stock into which such Stock may hereafter be changed or for
which such Common Stock may be exchanged, and shall also include any Common
Stock of the Corporation of any class hereafter authorized.
 
“Corporation” has the meaning set forth in the Preamble.
 
“Corporation Registration” has the meaning set forth in Section 5(a).
 
“Corporation Securities” has the meaning set forth in Section 5(c)(i).
 
“Disposition” (including, with correlative meaning, the term “Dispose”) means
(a) any direct or indirect transfer, assignment, sale, gift, pledge,
hypothecation or other encumbrance, or any other disposition, of Common Stock
(or any interest therein or right thereto) or of all or part of the voting power
(other than the granting of a revocable proxy) associated with the Common Stock
(or any interest therein) whatsoever, or any other transfer of beneficial
ownership of Common Stock, whether voluntary or involuntary, including, without
limitation, (i) as a part of any liquidation of a Selected Stockholder’s assets
or (ii) as a part of any reorganization of a Selected Stockholder pursuant to
the United States, state, foreign or other bankruptcy law or other similar
debtor relief laws, and (b) the entry into any agreement to do any of the
foregoing.
 
 
3

--------------------------------------------------------------------------------

 
“Employee Stockholder” means each of the Stockholders who executed the First
Stockholders Agreement or Second Stockholders Agreement, who was or is at the
time of such execution an employee of, or who served or serves at the time of
such execution as a consultant to or director of, the Corporation or its
Subsidiaries or Affiliates.
 
“Equity Agreement” means any stock option agreement between the Corporation and
an Employee Stockholder entered into pursuant to an Equity Plan.
 
“Equity Plans” means any plan providing for the grant to employees of equity
compensation and awards by the Company, including the 2006 Incentive Plan, the
2012 Incentive Plan and any other equity plan approved by the Corporation.
 
“Fair Value Per Share” means (a) the fair value of each share of Common Stock of
the Corporation held by the Stockholders, as determined by the Board in good
faith (as required by Section 422(c)(1) of the Code, which may be based on the
advice of an independent investment banker or appraiser recognized to be an
expert in making such valuations, and will take into consideration the factors
listed in 26 C.F.R. § 20.2031-2, but will not take into account any reduction in
value of the Common Stock because the Common Stock (A) represents a minority
position, (B) is subject to restrictions on transfer and resale or (C) lacks
liquidity), (b) provided that (i) notwithstanding anything to the contrary in
clause (a) or clause (b)(ii), with respect to each share of Common Stock held by
an Employee Stockholder that is party to any agreement with the Corporation that
defines such term, the meaning given to such term in such agreement shall apply,
and (ii) notwithstanding anything to the contrary in clause (a) but subject to
clause (b)(i), if any securities of the Corporation are publicly traded or
quoted at the time of determination, then such term shall mean the most recent
closing trading price, during regular trading hours, of such securities on the
Business Day immediately prior to the date of determination as determined by the
Board in good faith.  At any time as of which the Board is permitted to
determine the Fair Value Per Share of any security in accordance with clause (a)
above, neither the Corporation nor any director, officer, employee or agent of
the Corporation shall have any liability with respect to the valuation of such
securities that are bought or sold at such Fair Value Per Share even though the
Fair Value Per Share, as so determined, may be more or less than the actual fair
market value.  Each of the Corporation and its officers, directors, employees
and agents shall be fully protected in relying in good faith upon the records of
the Corporation and upon information, opinions, reports or statements presented
to the Corporation by any Person as to matters that the Corporation or such
director, officer, employee or agent reasonably believes are within such other
Person’s professional or expert competence and who has been selected with
reasonable care by or on behalf of the Corporation in determining such Fair
Value Per Share.
 
“First Stockholders Agreement” has the meaning set forth in the Recitals.
 
“Good Reason” means the voluntary resignation of an Employee Stockholder’s
employment:(a) if the Employee Stockholder is at the time of resignation a party
to an employment agreement with the Corporation or any of its Subsidiaries that
defines such term or a similar term, the meaning given to such term or similar
term in the employment agreement, (b) otherwise if the Employee Stockholder is
at the time of resignation a party to an award agreement pursuant to an Equity
Plan that defines such term or similar term, the meaning given to such term or
similar term in such award agreement, and (c) in all other cases, a resignation
by the Employee Stockholder within thirty (30) days after (i) a reduction of
greater than 10% in the Employee Stockholder’s annual base salary or target
bonus, unless such reduction is applied to all other similarly situated
employees, directors or consultants of the Corporation or the applicable
Subsidiary, or (ii) any material adverse change in the Employee Stockholder’s
title, authority, duties or responsibilities or the assignment to the Employee
Stockholder of any duties or responsibilities inconsistent in any material
respect with those customarily associated with the position of the Employee
Stockholder.
 
 
4

--------------------------------------------------------------------------------

 
“Group” has the meaning set forth in Section 13(d)(3) of the Securities Exchange
Act.
 
“Indebtedness” means, with respect to any Person:(a) all indebtedness of such
Person for borrowed money, whether current or funded, or secured or unsecured,
(b) all indebtedness of such Person for the deferred purchase price of property
or services represented by a note, bond, debenture or similar instrument and any
other obligation or liability represented by a note, bond, debenture or similar
instrument, (c) all indebtedness of such Person created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (d) all indebtedness of such Person secured by a
purchase money mortgage or other lien to secure all or part of the purchase
price of the property subject to such mortgage or lien, (e) all obligations of
such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under
generally accepted accounting principles in the United States of America
(“GAAP”) and, for the purposes of this Agreement, the amount of such obligations
at any time shall be the capitalized amount thereof at such time determined in
accordance with GAAP, (f) all unpaid reimbursement obligations of such Person
with respect to letters of credit, bankers’ acceptances or similar facilities
issued for the account of such Person, (g) all obligations of such Person under
any forward contract, futures contract, swap, option or other financing
agreement or arrangement (including caps, floors, collars and similar
agreements), the value of which is dependent upon interest rates, currency
exchange rates, commodities or other indices, (h) all interest, fees and other
expenses owed with respect to the indebtedness referred to above (and any
prepayment penalties or fees or similar breakage costs or other fees and costs
required to be paid in order for such Indebtedness to be satisfied and
discharged in full) and (i) all indebtedness referred to above that is directly
or indirectly guaranteed by such Person or that such Person has agreed
(contingently or otherwise) to purchase or otherwise acquire or in respect of
which it has otherwise assured a creditor against loss.
 
“Indemnified Party” has the meaning set forth in Section 6(c).
 
“Indemnifying Party” has the meaning set forth in Section 6(c).
 
 
5

--------------------------------------------------------------------------------

 
“Losses” has the meaning set forth in Section 6(a).
 
“Merger” means the merger of the Corporation’s predecessor with and into
Covalence Specialty Materials Holding Corp. (“CSMHC”) pursuant to that certain
Agreement and Plan of Merger and Corporate Reorganization, dated as of March 9,
2007 (the “Merger Agreement”), pursuant to which, at the Effective Time (as
defined in the Merger Agreement) the surviving corporation and was renamed
“Berry Plastics Group, Inc.”
 
“Options” means options to purchase shares of Common Stock granted pursuant to
the Equity Agreements.
 
“Original Cost” means the price per share paid by such Employee Stockholder for
such share of Stock (in the case of any Option, the per-share exercise price of
such Option), subject to appropriate adjustment by the Board for stock splits,
stock dividends or other distributions, combinations and similar transactions.
 
“Original Issue Date” means, with respect to any share of Stock issued to an
Employee Stockholder, the date of issuance of such share of Stock to such
Employee Stockholder.
 
“Person” means any natural person, corporation, partnership, limited liability
company, firm, association, trust, government, governmental agency or other
entity, whether acting in an individual, fiduciary or other capacity.
 
“Purchase Price” means:(a) in the case where an Employee Stockholder (i)
experiences a Bankruptcy Event, (ii) resigns as an employee of the Corporation
or any of its Subsidiaries other than for Good Reason during the twelve (12)
month period commencing on the Original Issue Date or (iii) is terminated for
Cause, the lower of the Original Cost or the Fair Value Per Share, and (b) in
all other cases, the Fair Value Per Share.
 
“Registrable Securities” means shares of Common Stock and any shares of Common
Stock which were acquired by a Stockholder upon consummation of the Merger and,
in the case of a Selected Stockholder, awarded pursuant to, or acquired upon
exercise of, the Options granted under any Equity Plan, and any other securities
issued or issuable with respect to such Stock by way of a share dividend or
share split or in connection with a combination of shares, recapitalization,
merger, consolidation or reorganization; provided that any Registrable Security
will cease to be a Registrable Security when (a) a Registration Statement
covering such Registrable Security has been declared effective by the SEC and
such Registrable Security has been disposed of pursuant to such effective
Registration Statement, (b) it is sold under circumstances in which all of the
applicable conditions of Rule 144 (or any similar provisions then in force)
under the Securities Act are met or it is eligible for sale under such Rule 144,
not taking into account any volume limitations,  (c) it shall have been
otherwise transferred and a new certificate for it not bearing a legend
restricting further transfer under the Securities Act shall have been delivered
by the Corporation or (d) the Corporation has notified the holder thereof that
the Corporation has irrevocably waived and terminated the restrictions set forth
in Section 3 hereof; provided, further, that (i) any security issued pursuant to
a Registration Statement then in effect is not a Registrable Security, (ii) any
security that has ceased to be a Registrable Security shall not thereafter
become a Registrable Security and any security that is issued or distributed in
respect of securities that have ceased to be Registrable Securities is not a
Registrable Security.
 
 
6

--------------------------------------------------------------------------------

 
“Registration Expenses” means all expenses incurred by the Corporation in
complying with Section 5, including, without limitation, all registration and
filing fees, printing expenses, road show expenses, fees and disbursements of
counsel and independent public accountants for the Corporation, fees and
expenses (including counsel fees) incurred in connection with complying with
state securities or “blue sky” laws, fees of the Financial Industry Regulatory
Authority, Inc., transfer taxes, fees of transfer agents and registrars, and the
reasonable fees and disbursements of one counsel for the selling holders of
Registrable Securities, but excluding any underwriting discounts and selling
commissions only to the extent applicable on a per share basis to Registrable
Securities of the selling holders.
 
“Registration Statement” means any registration statement of the Corporation
filed or to be filed with the SEC under the rules and regulations promulgated
under the Securities Act, including the related prospectus, amendments and
supplements to such registration statement, and including pre- and
post-effective amendments, and all exhibits and all material incorporated by
reference in such registration statement.
 
“Representative” has the meaning set forth in Section 11(a).
 
“Repurchase Notice” has the meaning set forth in Section 8(b).
 
“SEC” means the Securities and Exchange Commission or any successor governmental
agency.
 
“Second Stockholders Agreement” has the meaning set forth in the Recitals.
 
“Section 5(c) Sale Number” has the meaning set forth in Section 5(c).
 
“Section 5(d) Sale Number” has the meaning set forth in Section 5(d).
 
“Securities Act” means the Securities Act of 1933, as amended, or any successor
federal statute, and the rules and regulations of the SEC thereunder, all as the
same shall be in effect at the time.
 
“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended,
or any successor federal statute, and the rules and regulations of the SEC
thereunder, all as the same shall be in effect at the time.
 
“Senior Management” has the meaning set forth in Section 12(a).
 
“Stock” means (i) the outstanding shares of Common Stock of the Corporation,
(ii) any additional shares of Common Stock of the Corporation that may be issued
in the future and (iii) any shares of capital stock of the Corporation into
which such shares may be converted or for which they may be exchanged.
 
 
7

--------------------------------------------------------------------------------

 
“Stockholder Registration” has the meaning set forth in Section 5(a).
 
“Stockholders” means those Persons identified on the signature pages hereto as
the Stockholders and shall include any other Person who agrees in writing with
the parties hereto to be bound by and to comply with all the provisions of this
Agreement applicable to a Stockholder, including any Person who becomes a party
to this Agreement by executing an Adoption Agreement substantially in the form
of Exhibit A or in such other form as is reasonably satisfactory to the
Corporation.
 
“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, joint venture or other legal entity of which
such Person (either above or through or together with any other Subsidiary)
owns, directly or indirectly, more than 50% of the stock or other equity
interests the holders of which are generally entitled to vote for the election
of the board of directors or other governing body of such corporation or other
legal entity.
 
“Termination Date” means the effective date of any termination of employment or
services of any Employee Stockholder.
 
“Underwritten Offering” means a sale of shares of Common Stock to an underwriter
for reoffering to the public.
 
“2006 Incentive Plan” means the Berry Plastics Group, Inc. 2006 Equity Incentive
Plan as amended, supplemented, restated or otherwise modified from time to time.
 
“2012 Incentive Plan” means the Berry Plastics Group, Inc. 2012 Long-Term
Incentive Plan, as amended, supplemented, restated or otherwise modified from
time to time.
 
Any capitalized term used in any Section of this Agreement that is not defined
in this Section 1 shall have the meaning ascribed to it in such other Section.
 
(b) Rules of Construction.  For all purposes of this Agreement, unless otherwise
expressly provided:
 
(i) “own,” “ownership,” “held” and “holding” refer to ownership or holding as
record holder or record owner;
 
(ii) the headings and captions of this Agreement are for convenience of
reference only and shall not define, limit or otherwise affect any of the terms
hereof; and
 
(iii) whenever the context requires, the gender of all words used herein shall
include the masculine, feminine and neuter, and the number of all words shall
include the singular and plural.
 
Section 2. Options.  The parties agree that the Disposition of Options, and
other terms and conditions with respect to the Options, shall be governed by the
Equity Agreements and the Equity Plans.  Upon exercise of Options for shares of
Stock of the Corporation, such shares of Stock shall be governed by this
Agreement and the Equity Agreements.
 
 
8

--------------------------------------------------------------------------------

 
Section 3. Securities Restrictions.
 
(a) Notwithstanding any other provision of this Agreement, no shares of Common
Stock covered by this Agreement shall be transferable except upon the conditions
specified in this Section 3(a), which conditions are intended to insure
compliance with the provisions of the Securities Act.
 
(b) Each certificate or book-entry notation representing shares of Common Stock
covered by this Agreement shall (unless otherwise permitted by the provisions of
paragraph (iv) of this Section 3(a)) be stamped or otherwise imprinted with a
legend in substantially the form provided in Section 14.
 
(c) The holder of any shares of Common Stock covered by this Agreement agrees,
prior to any transfer of any such shares, to give written notice to the
Corporation of such holder’s intention to effect such transfer and to comply in
all other respects with the provisions of this Section 3(a).  Each such notice
shall describe the manner and circumstances of the proposed transfer.  Upon
request by the Corporation, the holder delivering such notice shall deliver a
written opinion, addressed to the Corporation, of counsel for the holder of such
shares, stating that in the opinion of such counsel (which opinion and counsel
shall be reasonably satisfactory to the Corporation) such proposed transfer does
not involve a transaction requiring registration or qualification of such shares
under the Securities Act.  Such holder of such shares shall be entitled to
transfer such shares in accordance with the terms of the notice delivered to the
Corporation, if the Corporation does not reasonably object to such transfer and
request such opinion within fifteen (15) Business Days after delivery of such
notice, or, if it requests such opinion, does not reasonably object to such
transfer within fifteen (15) Business Days after delivery of such
opinion.  Subject to paragraph (iv) of this Section 3(a), each certificate or
other instrument evidencing any such transferred shares of Common Stock shall
bear the legend required by paragraph (ii) of this Section 3(a) unless (A) such
opinion of counsel to the holder of such shares (which opinion and counsel shall
be reasonably acceptable to the Corporation) states that registration of any
future transfer is not required by the applicable provisions of the Securities
Act or (B) the Corporation shall have waived the requirement of such legend,
which waiver may or may not be given in the Corporation’s absolute discretion.
 
(d) Notwithstanding the foregoing provisions of this Section 3(a), the
restrictions imposed by this Section 3(a) upon the transferability of any shares
of Common Stock covered by this Agreement shall cease and terminate when (A) any
such shares are sold or otherwise disposed of pursuant to an effective
Registration Statement under the Securities Act, (B) the holder of such shares
has met the requirements for transfer of such shares pursuant to Rule 144 under
the Securities Act or (C) the Corporation has notified the holder thereof that
the Corporation has irrevocably waived and terminated the restrictions set forth
in Section 3 hereof, whether because such shares are eligible for sale pursuant
to Rule 144 without regard to volume   or otherwise in the absolute discretion
in the Corporation.  Whenever the restrictions imposed by Section 3(a) shall
terminate, the holder of any shares as to which such restrictions have
terminated shall be entitled to receive from the Corporation, without expense, a
new certificate (or book-entry notation) not bearing the restrictive legend set
forth in Section 14 and not containing any other reference to the restrictions
imposed by this Section 3(a).
 
 
9

--------------------------------------------------------------------------------

 
(e) [Intentionally Omitted].
 
Section 4. Demand Registration Rights.
 
Section 5. Piggyback Registration Rights.
 
(a) Piggyback Rights.  Subject to Section 5(c), if the Corporation at any time
proposes to register any Stock for its own account (a “Corporation
Registration”) or for the account of any Stockholder possessing demand rights (a
“Stockholder Registration”) under the Securities Act by registration on Form S-1
or Form S-3 or any successor or similar form(s) (except registrations on any
such Form or similar form(s) solely for registration of securities in connection
with an employee benefit plan, a dividend reinvestment plan or a merger or
consolidation, or incidental to an issuance of securities under Rule 144A under
the Securities Act), it will at such time give prompt written notice to the
Stockholders of its intention to do so, including the anticipated filing date of
the Registration Statement and, if known, the number of shares of Stock that are
proposed to be included in such Registration Statement, and of the Stockholders’
rights under this Section 5.  Upon the written request of a Stockholder (which
request shall specify the maximum number of Registrable Securities intended to
be disposed of by such Stockholder and such other information as is reasonably
required to effect the registration of such shares of Stock), made as promptly
as practicable and in any event within fifteen (15) Business Days after the
receipt of any such notice (five (5) Business Days if the Corporation states in
such written notice or gives telephonic notice to such Stockholder, with written
confirmation to follow promptly thereafter, stating that (i) such registration
will be on Form S-3 and (ii) such shorter period of time is required because of
a planned filing date), the Corporation, subject to Section 5(c), shall use its
commercially reasonable efforts to effect the registration under the Securities
Act of all Registrable Securities which the Corporation has been so requested to
register by the Stockholders; provided, however, that if, at any time after
giving written notice of its intention to register any securities and prior to
the effective date of the Registration Statement filed in connection with such
registration, the Corporation shall determine for any reason not to register or
to delay registration of such securities, the Corporation shall give written
notice of such determination to the Stockholders requesting registration under
this Section 5 (which such Stockholders will hold in strict confidence) and (i)
in the case of a determination not to register, shall be relieved of its
obligation to register any Registrable Securities in connection with such
registration (but not from any obligation of the Corporation to pay the
Registration Expenses in connection therewith), and (ii) in the case of a
determination to delay registering, shall be permitted to delay registering any
Registrable Securities, for the same period as the delay in registering such
other securities.
 
(b) Stockholder Withdrawal.  Each Stockholder shall have the right to withdraw
its request for inclusion of its Registrable Securities in any Registration
Statement pursuant to this Section 5 at any time prior to the execution of an
underwriting agreement with respect thereto by giving written notice to the
Corporation of its request to withdraw.
 
 
10

--------------------------------------------------------------------------------

 
(c) Corporation Registration Underwriters’ Cutback.  In the case of a
Corporation Registration, if the managing underwriter of any underwritten
offering shall inform the Corporation by letter of its belief that the number of
Registrable Securities requested to be included in such registration pursuant to
this Section 5, when added to the number of other securities to be offered in
such registration by the Corporation, would materially adversely affect such
offering, then the Corporation shall include in such registration, to the extent
of the total number of securities which the Corporation is so advised can be
sold in (or during the time of) such offering without so materially adversely
affecting such offering (the “Section 5(c) Sale Number”), securities in the
following priority:
 
(i) First, all Common Stock or securities convertible into, or exchangeable or
exercisable for, Common Stock that the Corporation proposes to register for its
own account (the “Corporation Securities”); and
 
(ii) Second, to the extent that the number of Corporation Securities to be
included is less than the Section 5(c) Sale Number, the Registrable Securities
requested to be included by the Stockholders; the securities requested to be
included pursuant to this Section 5(c)(ii) shall be included on a pro rata basis
based on the number of Registrable Securities subject to registration rights
owned by each holder requesting inclusion in relation to the number of
Registrable Securities then owned by all holders requesting inclusion, provided
that the number of Registrable Securities owned by such Stockholders shall not
include shares underlying any unvested options that do not have exercise prices
lower than the then Fair Value Per Share.
 
(d) Stockholder Registration Underwriters’ Cutback.  In the case of a
Stockholder Registration, if the managing underwriter of any underwritten
offering shall inform the Corporation by letter of its belief that the number of
shares of Common Stock and Registrable Securities requested to be included in
such registration would materially adversely affect such offering, then the
Corporation shall include in such registration, to the extent of the total
number of securities which the Corporation is so advised can be sold in (or
during the time of) such offering without so materially adversely affecting such
offering (subject to the last paragraph of this Section 5(d), the “Section 5(d)
Sale Number”), securities in the following priority:
 
(i) First, the Registrable Securities requested to be included by the Persons
exercising demand rights in connection with such Stockholder Registration; and
 
(ii) Second, to the extent that the number of securities to be included in the
registration pursuant to Section 5(d)(i) is less than the Section 5(d) Sale
Number, the Registrable Securities requested to be included by the Stockholders
exercising piggyback rights pursuant to this Section 5; the securities requested
to be included pursuant to this Section 5(d)(ii) shall be included on a pro rata
basis based on the number of Registrable Securities subject to registration
rights owned by each holder requesting inclusion in relation to the number of
Registrable Securities then owned by all holders requesting inclusion, provided
that the number of Registrable Securities owned by such Stockholders shall not
include any shares underlying options that do not have exercise prices lower
than the then Fair Value Per Share.
 
(e) Participation in Underwritten Offerings.
 
(i) Any participation by the Stockholders in a registration by the Corporation
shall be in accordance with the plan of distribution of the Corporation.  Except
as provided in Section 4(c), in all Underwritten Offerings, the Corporation
shall have sole discretion to select the underwriters.
 
 
11

--------------------------------------------------------------------------------

 
(ii) [intentionally omitted].
 
(iii) In connection with any proposed registered offering of securities of the
Corporation in which any Stockholder has the right to include Registrable
Securities pursuant to this Section 5, such Stockholder agrees (A) to supply any
information reasonably requested by the Corporation in connection with the
preparation of a Registration Statement and/or any other documents relating to
such registered offering and (B) to execute and deliver any agreements and
instruments being executed by all holders on substantially the same terms
reasonably requested by the Corporation to effectuate such registered offering,
including, without limitation, underwriting agreements, custody agreements,
lock-ups, “hold back” agreements pursuant to which such Stockholder agrees not
to sell or purchase any securities of the Corporation for the same period of
time following the registered offering as is agreed to by the other
participating holders, powers of attorney and questionnaires.
 
(iv) If the Corporation requests that the Stockholders take any of the actions
referred to in paragraph (iii) of this Section 5(e), the Stockholders shall take
such action promptly but in any event within three (3) Business Days following
the date of such request.  Furthermore, the Corporation agrees that it shall use
commercially reasonably efforts to obtain any waivers to the restrictive sale
and purchase provisions of any “hold back” agreement that are reasonably
requested by a Stockholder.
 
(f) Copies of Registration Statements.  The Corporation will, if requested,
prior to filing any Registration Statement pursuant to this Section 5 or any
amendment or supplement thereto, furnish to the Stockholders, and thereafter
furnish to the Stockholders, such number of copies of such Registration
Statement, amendment and supplement thereto (in each case including all exhibits
thereto and documents incorporated by reference therein) and the prospectus
included in such Registration Statement (including each preliminary prospectus)
as the Stockholders may reasonably request in order to facilitate the sale of
the Registrable Securities by the Stockholders.
 
(g) Expenses.  The Corporation shall pay all Registration Expenses in connection
with a Corporation Registration or any Stockholder Registration, provided that
each Stockholder shall pay all applicable underwriting fees, discounts and
similar charges.
 
Section 6. Indemnification and Contribution.
 
 
12

--------------------------------------------------------------------------------

 
(a) The Corporation agrees to indemnify and hold harmless, to the fullest extent
permitted by law, each Stockholder, its officers, directors, employees,
controlling persons, fiduciaries, stockholders, and general or limited partners
(and the officers, directors, employees and stockholders or general or limited
partners thereof) and representatives from and against any and all losses,
claims, damages, liabilities, costs and expenses (including attorneys’ fees)
(“Losses”) caused by, arising out of, resulting from or related to (i) any
untrue statement or alleged untrue statement of a material fact contained in any
Registration Statement or prospectus relating to the Registrable Securities (as
amended or supplemented if the Corporation shall have furnished any amendments
or supplements thereto) or any preliminary prospectus, or any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, provided, however,
that such indemnity shall not apply to that portion of such Losses caused by, or
arising out of, any untrue statement, or alleged untrue statement or any such
omission or alleged omission, to the extent such statement or omission was made
in reliance upon and in conformity with information furnished in writing to the
Corporation by or on behalf of such Stockholder expressly for use therein, and
(ii) any violation by the Corporation of any federal, state or common law rule,
regulation or law applicable to the Corporation and relating to action required
of or inaction by the Corporation in connection with any registration or
offering of securities.  Notwithstanding the preceding sentence, the Corporation
shall not be liable in any such case to the extent that any such Loss arises out
of or is based upon an untrue statement or alleged untrue statement or omission
or alleged omission (x) made in any preliminary prospectus if (A) such selling
Stockholder failed to deliver or cause to be delivered a copy of the prospectus
to the Person asserting such Loss after the Corporation has furnished such
selling Stockholder with a sufficient number of copies of the same and (B) the
prospectus completely corrected in a timely manner such untrue statement or
omission, or (y) in the prospectus, if such untrue statement or alleged untrue
statement or omission or alleged omission is completely corrected in an
amendment or supplement to the prospectus and the selling Stockholder thereafter
fails to deliver such prospectus as so amended or supplemented prior to or
concurrently with the sale of the securities to the Person asserting such Loss
after the Corporation had furnished such selling Stockholder with a sufficient
number of copies of the same.  Such indemnity shall remain in full force and
effect regardless of any investigation made by or on behalf of any Stockholder
or representative of such Stockholder and shall survive the transfer of
securities by such Stockholder.
 
    (b) Each Stockholder agrees to indemnify and hold harmless the Corporation,
its officers and directors and each Person (if any) that controls the
Corporation within the meaning of either Section 15 of the Securities Act or
Section 20 of the Securities Exchange Act from and against any and all Losses
caused by, arising out of, resulting from or related to any untrue statement or
alleged untrue statement of a material fact contained in any Registration
Statement or prospectus relating to Registrable Securities (as amended or
supplemented if the Corporation shall have furnished any amendments or
supplements thereto) or any preliminary prospectus, or any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, only to the extent such
statement or omission (i) was made in reliance upon and in conformity with
information furnished in writing by or on behalf of such Stockholder expressly
for use in any Registration Statement or prospectus relating to the Registrable
Securities, or any amendment or supplement thereto, or any preliminary
prospectus and (ii) has not been corrected in a subsequent writing prior to or
concurrently with the sale of the securities to the Person asserting such
Loss.  The selling Stockholders also will indemnify underwriters, selling
brokers, dealer managers and similar securities industry professionals
participating in the distribution, their officers and directors and each Person
who controls such Persons (within the meaning of the Securities Act) to the same
extent as provided above with respect to the indemnification of the Corporation,
its officers and directors and each Person (if any) that controls the
Corporation, if requested.  The Corporation and the selling Stockholders shall
be entitled to receive indemnities from underwriters, selling brokers, dealer
managers and similar securities industry professionals participating in the
distribution, to the same extent as provided above with respect to information
so furnished in writing by such Persons specifically for inclusion in any
prospectus or Registration Statement.
 
 
13

--------------------------------------------------------------------------------

 
(c) In case any proceeding (including any governmental investigation) shall be
instituted involving any Person in respect of which indemnity may be sought
pursuant to Section 6(a) or Section 6(b), such Person (the “Indemnified Party”)
shall promptly notify the Person against whom such indemnity may be sought (the
“Indemnifying Party”) in writing (provided that the failure of the Indemnified
Party to give notice as provided herein shall not relieve the Indemnifying Party
of its obligations under this Section 6, except to the extent the Indemnifying
Party is actually prejudiced by such failure to give notice), and the
Indemnifying Party shall be entitled to participate in such proceeding and,
unless in the reasonable opinion of outside counsel to the Indemnified Party a
conflict of interest between the Indemnified Party and Indemnifying Party may
exist in respect of such claim, to assume the defense thereof jointly with any
other Indemnifying Party similarly notified, to the extent that it chooses, with
counsel reasonably satisfactory to such Indemnified Party, and after notice from
the Indemnifying Party to such Indemnified Party that it so chooses, the
Indemnifying Party shall not be liable to such Indemnified Party for any legal
or other expenses subsequently incurred by such Indemnified Party in connection
with the defense thereof other than reasonable costs of investigation; provided,
however, that (i) if the Indemnifying Party fails to take reasonable steps
necessary to defend diligently the action or proceeding within twenty (20) days
after receiving notice from such Indemnified Party that the Indemnified Party
believes it has failed to do so, (ii) if such Indemnified Party who is a
defendant in any action or proceeding which is also brought against the
Indemnifying Party reasonably shall have concluded that there may be one or more
legal defenses available to such Indemnified Party which are not available to
the Indemnifying Party or (iii) if representation of both parties by the same
counsel is otherwise inappropriate under applicable standards of professional
conduct, then, in any such case, the Indemnified Party shall have the right to
assume or continue its own defense as set forth above (but with no more than one
firm of counsel for all Indemnified Parties in each jurisdiction, except to the
extent any Indemnified Party or Parties reasonably shall have concluded that
there may be legal defenses available to such party or parties which are not
available to the other Indemnified Parties or to the extent representation of
all Indemnified Parties by the same counsel is otherwise inappropriate under
applicable standards of professional conduct) and the Indemnifying Party shall
be liable for any expenses therefor.  No Indemnifying Party shall, without the
written consent of the Indemnified Party, effect the settlement or compromise
of, or consent to the entry of any judgment with respect to, any pending or
threatened action or claim in respect of which indemnification or contribution
may be sought hereunder (whether or not the Indemnified Party is an actual or
potential party to such action or claim) unless such settlement, compromise or
judgment (A) includes an unconditional release of the Indemnified Party from all
liability arising out of such action or claim and (B) does not include a
statement as to, or an admission of, fault, culpability or a failure to act, by
or on behalf of any Indemnified Party.
 
(d) If the indemnification provided for in this Section 6 is unavailable to an
Indemnified Party in respect of any losses, claims, damages or liabilities in
respect of which indemnity is to be provided hereunder, then each Indemnifying
Party, in lieu of indemnifying such Indemnified Party, shall to the fullest
extent permitted by law contribute to the amount paid or payable by such
Indemnified Party as a result of such losses, claims, damages or liabilities in
such proportion as is appropriate to reflect the relative fault of such party in
connection with the statements or omissions that resulted in such losses,
claims, damages or liabilities, as well as any other relevant equitable
considerations.  The relative fault of the Corporation (on the one hand) and a
Stockholder (on the other hand) shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by such party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
 
 
14

--------------------------------------------------------------------------------

 
(e) The Corporation and each Stockholder agree that it would not be just and
equitable if contribution pursuant to this Section 6 were determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to in Section 6(d).The amount paid or
payable by an Indemnified Party as a result of the losses, claims, damages or
liabilities referred to in Section 6(d) shall be deemed to include, subject to
the limitations set forth above, any legal or other expenses reasonably incurred
by such Indemnified Party in connection with investigating or defending any such
action or claim.  Notwithstanding the provisions of this Section 6, no
Stockholder shall be liable for indemnification or contribution pursuant to this
Section 6 for any amount in excess of the net proceeds of the offering received
by such Stockholder, less the amount of any damages which such Stockholder has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission.  No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.
 
Section 7. Rule 144.  The Corporation covenants that so long as the Common Stock
is registered pursuant to Section 12(b), Section 12(g) or Section 15(d) of the
Securities Exchange Act, it will file any and all reports required to be filed
by it under the Securities Act and the Securities Exchange Act (or, if the
Corporation is not required to file such reports, it will make publicly
available such necessary information for so long as necessary to permit sales
pursuant to Rule 144, Rule 144A or Regulation S under the Securities Act) and
that it will take such further action as the Stockholders may reasonably
request, all to the extent required from time to time to enable the Stockholders
to sell Registrable Securities without registration under the Securities Act
within the limitation of the exemptions provided by Rule 144, Rule 144A or
Regulation S under the Securities Act, as such Rule may be amended from time to
time, or any similar rule or regulation hereafter adopted by the SEC.  Upon the
written request of any Stockholder, the Corporation will deliver to such
Stockholder a written statement as to whether it has complied with such
requirements.
 
Section 8. Right to Repurchase Stock of Employee Stockholders.
 
(a) Repurchase Right.  In the event (i) of a termination of the
employer-employee relationship between the Corporation and/or any of its
Affiliates and any Employee Stockholder for any reason whatsoever, (ii) that an
Employee Stockholder materially breaches the terms of this Agreement or, in the
case of an Employee Stockholder that is an Employee Stockholder1, any employment
or similar agreement between the Employee Stockholder and the Corporation or any
of its Subsidiaries, any Equity Agreement or any subscription agreement between
the Employee Stockholder and the Corporation, or (iii) of a Bankruptcy Event
with respect to any Employee Stockholder (such Employee Stockholder in clauses
(i), (ii) or (iii), an “Applicable Employee Stockholder”), the Corporation or
its designee shall have the right (but not the obligation) to repurchase from
such Applicable Employee Stockholder all or part of any Stock owned by him, at
such time, including any Stock that was acquired upon the exercise of any stock
options granted pursuant to the Equity Plans (and any shares of Stock issued in
respect thereof or in exchange therefor).
 
 
15

--------------------------------------------------------------------------------

 
(b) Corporation Repurchase Notice.  The repurchase right of the Corporation or
its designee under this Section 8 may be exercised by written notice (a
“Repurchase Notice”) specifying the number of shares of Stock to be repurchased
and given to the Applicable Employee Stockholder within ninety (90) days after
the later of the Termination Date (in the case of a repurchase right pursuant to
Section 8(a)(i)), the Breach Date (in the case of a repurchase right pursuant to
Section 8(a)(ii)) or the date of the Bankruptcy Event (in the case of a
repurchase right pursuant to Section 8(a)(iii)) (or, if the Corporation shall be
legally prevented from making such repurchase during such ninety (90) day period
(other than through assignment of its rights under this Section 8), then such
Repurchase Notice may be delivered by the Corporation within ninety (90) days
after the date on which it shall be legally permitted or not so prevented to
make such repurchase; provided, however, that such right to repurchase shall (i)
expire upon the second anniversary of the later of the (A) Termination Date in
the case of a repurchase right pursuant to Section 8(a)(i), (B) Breach Date in
the case of a repurchase right pursuant to Section 8(a)(ii) or (C) the date of
the Bankruptcy Event in the case of a repurchase right pursuant to Section
8(a)(iii)), and (ii) in no way prohibit any Applicable Employee Stockholder from
otherwise disposing of its shares of Stock in a manner otherwise permitted by
this agreement prior to the delivery to such Applicable Employee Stockholder of
a Corporation Repurchase Notice.
 
(c) [Intentionally Omitted].
 
(d) Repurchase Price.  Upon the delivery of a Repurchase Notice to the
Applicable Employee Stockholder, the Applicable Employee Stockholder shall be
obligated to sell to the Corporation or its designee the Stock specified in such
Repurchase Notice.  The price per share of Stock to be paid under this Section 8
shall be the Purchase Price.  The determination date for purposes of determining
the Fair Value Per Share, if applicable, shall be the closing date of the
purchase of the applicable shares of Stock.
 
(e) Repurchase Procedure.  Repurchases of Stock under the terms of this Section
8 shall be made at the offices of the Corporation or its designee on a mutually
satisfactory Business Day within fifteen (15) days after delivery of the
Repurchase Notice, provided that the closing will be deferred until such time as
the Applicable Employee Stockholder has held the shares of Stock for a period of
at least six (6) months and one (1) day.  Delivery of certificates or other
instruments evidencing such Stock duly endorsed for transfer and free and clear
of all liens, claims and other encumbrances (other than those encumbrances
hereunder) shall be made on such date against payment of the purchase price
therefor.  The Corporation shall have the right to record such repurchases of
Stock on its books and records without the consent of the Applicable Employee
Stockholder, so long as such transactions are consistent with the terms of this
Agreement.
 
 
16

--------------------------------------------------------------------------------

 
(f) Section 409A.  If any repurchase pursuant to the terms of this Section 8
would subject an Applicable Employee Stockholder to tax under Section 409A of
the Code, the Corporation, shall, to the extent reasonably practicable, and
subject to the provisions of this Section 8, modify the terms of any repurchase
in the least restrictive manner necessary in order to comply with the provisions
of Section 409A, other applicable provision(s) of the Code and/or any rules,
regulations or other regulatory guidance issued under such statutory provisions
and, in each case, without any material diminution in the value of the payments
to the affected Applicable Employee Stockholder.
 
(g) Limitations.  Notwithstanding anything to the contrary contained in this
Agreement, all purchases of shares of Stock by the Corporation or its designee
shall be subject to applicable restrictions contained in federal, state and
non-U.S. law.  Notwithstanding anything to the contrary contained in this
Agreement, if any such restrictions prohibit or otherwise delay any purchase of
shares of Stock that the Corporation or its designee are otherwise entitled or
required to make pursuant to this Section 8, then the Corporation or its
designee, as applicable, shall have the option to make such purchases pursuant
to this Section 8 within thirty (30) days of the date that it or they are first
permitted to make such purchase under the laws and/or agreements containing such
restrictions.  Notwithstanding anything to the contrary contained in this
Agreement, the Corporation and its Subsidiaries shall not be obligated to
effectuate any transaction contemplated by this Section 8 if such transaction
would violate the terms of any restrictions imposed by agreements evidencing the
Corporation’s or any of its Subsidiaries’ Indebtedness.  In the event that any
shares of Stock are sold by a Employee Stockholder pursuant to this Section 8,
the Employee Stockholder, and such Employee Stockholder’s successors, assigns or
representatives, will take all reasonable steps necessary and desirable to
obtain all required third-party, governmental and regulatory consents and
approvals with respect to such Employee Stockholder and take all other actions
necessary and desirable to facilitate consummation of such sale in a timely
manner.
 
(h) Withholding.  The Corporation may withhold from any amounts payable under
this Agreement such federal, state, local or foreign taxes as shall be required
to be withheld pursuant to any applicable law or regulation, or may permit a
Employee Stockholder to elect to pay the Corporation any such required
withholding taxes.  If such Employee Stockholder so elects, the payment by such
Employee Stockholder of such taxes shall be a condition to the receipt of
amounts payable to such Employee Stockholder under this Agreement.  The
Corporation shall, to the extent permitted or required by law, have the right to
deduct any such taxes from any payment otherwise due to such Employee
Stockholder.
 
Section 9. [Intentionally Omitted].
 
Section 10. Directors’ and Officers’ Insurance.  The Corporation shall maintain
directors’ and officers’ liability insurance (including Side A coverage)
covering the Corporation’s and its Subsidiaries’ directors and officers and
issued by reputable insurers, with appropriate policy limits, terms and
conditions (including “tail” insurance if necessary or appropriate).The
provisions of this Section 10 are intended to be for the benefit of, and will be
enforceable by, each indemnified party, his or her heirs and his or her
representatives and are in addition to, and not in substitution for, any other
rights to indemnification or contribution that any such Person may have by
contract or otherwise.
 
 
17

--------------------------------------------------------------------------------

 
Section 11. [Intentionally Omitted].
 
Section 12. [Intentionally Omitted].
 
Section 13. Limitations.  Anything contained herein to the contrary
notwithstanding, the Corporation’s obligations hereunder shall in all respects
be subject to the terms and provisions of any lending or financing agreements to
which the Corporation is a party with third persons who are not Affiliates of
the Corporation, provided that such terms and provisions apply ratably to all
Stockholders.
 
Section 14. Legend on Stock Certificates.  Each certificate or book-entry
notation representing shares of Stock owned by the Stockholders shall bear the
following legend as and to the extent required under Section 3:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT
AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
ANY STATE SECURITIES OR BLUE SKY LAWS.  THESE SECURITIES MAY NOT BE SOLD OR
TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION THEREFROM UNDER
SAID ACT OR LAWS.  THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE ALSO
SUBJECT TO A STOCKHOLDERS AGREEMENT DATED AS OF SEPTEMBER 20, 2006, AS AMENDED
AND RESTATED ON APRIL 3, 2007, FURTHER AMENDED ON OCTOBER 2, 2012, AND FURTHER
AMENDED AND RESTATED ON JANUARY 15, 2015 AMONG THE ISSUER OF SUCH SECURITIES AND
THE OTHER PARTIES NAMED THEREIN.  THE TERMS OF SUCH STOCKHOLDERS AGREEMENT
INCLUDE, AMONG OTHER THINGS, RESTRICTIONS ON TRANSFER.  A COPY OF SUCH AGREEMENT
MAY BE OBTAINED AT NO COST BY WRITTEN REQUEST MADE BY THE HOLDER OF RECORD OF
THIS CERTIFICATE TO THE SECRETARY OF BERRY PLASTICS GROUP, INC.
 
Section 15. Duration of Agreement.  This Agreement shall terminate automatically
upon: the dissolution of the Corporation (unless the Corporation continues to
exist after such dissolution as a limited liability company or in another form,
whether incorporated in Delaware or another jurisdiction) provided, however,
that the indemnification provisions of Section 6 and the covenants in Section 11
shall survive any termination.  Any Stockholder who disposes of all of his, her
or its Common Stock in conformity with the terms of this Agreement shall cease
to be a party to this Agreement and shall have no further rights hereunder.
 
Section 16. Severability.  If any provision of this Agreement shall be
determined to be illegal and unenforceable by any court of law, the remaining
provisions shall be severable and enforceable in accordance with their terms.
 
Section 17. Governing Law; Jurisdiction.
 
 
18

--------------------------------------------------------------------------------

 
(a) This Agreement shall be governed by, and construed in accordance with, the
laws of the State of New York, without giving effect to its choice or conflict
of law provisions or rules.
 
(b) The parties to this Agreement agree that jurisdiction and venue in any
action brought by any party hereto pursuant to this Agreement shall exclusively
and properly lie in the federal courts of the United States of America located
in the City and County of New York, Borough of Manhattan, or the courts of the
State of New York located in the City and County of New York, Borough of
Manhattan.  By execution and delivery of this Agreement each party hereto
irrevocably submits to the jurisdiction of such courts for himself and in
respect of his property with respect to such action.  The parties hereto
irrevocably agree that venue for such action would be proper in such court and
hereby waive any objection that such court is an improper or inconvenient forum
for the resolution of such action.  The parties further agree that the mailing
by certified or registered mail, return receipt requested, of any process
required by any such court shall constitute valid and lawful service of process
against them, without necessity for service by any other means provided by
statute or rule of court.
 
Section 18. JURY TRIAL.  BECAUSE DISPUTES ARISING IN CONNECTION WITH COMPLEX
FINANCIAL TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN
EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL
LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR
DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS.  THEREFORE, TO
ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND/OR
ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
SUIT OR PROCEEDING BROUGHT TO ENFORCE OR DEFEND ANY RIGHT OR REMEDIES UNDER THIS
AGREEMENT OR ANY DOCUMENTS ENTERED INTO IN CONNECTION WITH THIS AGREEMENT AND
THE TRANSACTIONS CONTEMPLATED HEREIN.
 
Section 19. Stock Dividends, Etc.  The provisions of this Agreement shall apply
to any and all shares of capital stock of the Corporation or any successor or
assignee of the Corporation (whether by merger, consolidation, sale of assets or
otherwise) which may be issued in respect of, in exchange for or in substitution
for the shares of Stock, by reason of any stock dividend, split, reverse split,
combination, recapitalization, reclassification, merger, consolidation or
otherwise in such a manner and with such appropriate adjustments as to reflect
the intent and meaning of the provisions hereof and so that the rights,
privileges, duties and obligations hereunder shall continue with respect to the
capital stock of the Corporation as so changed.
 
Section 20. Benefits of Agreement.  This Agreement shall be binding upon and
inure to the benefit of the Corporation and its successors and assigns and each
Stockholder and any spouse of each individual Selected Stockholder and their
permitted assigns, legal representatives, heirs and beneficiaries.  Except as
otherwise expressly provided herein, no Person not a party to this Agreement, as
a third-party beneficiary or otherwise, shall be entitled to enforce any rights
or remedies under this Agreement.
 
 
19

--------------------------------------------------------------------------------

 
Section 21. Notices.  All notices or other communications which are required or
permitted hereunder shall be in writing and shall be deemed to have been given
if (a) personally delivered or sent by telecopier, (b) sent by nationally
recognized overnight courier or (c) sent by registered or certified mail,
postage prepaid, return receipt requested, addressed as follows:
 
(i)  
If to the Corporation, to:

 
 
Berry Plastics Group, Inc.

 
101 Oakley Street

 
Evansville, Indiana 47710

 
Attention:  General Counsel

 
Telecopier:  (812) 434-9472

 
with copies to:

 
 
Bryan Cave LLP

 
1201 West Peachtree Street NW

 
14th Floor

 
Atlanta, GA 30309

 
Attn:  Eliot W. Robinson

 
Fax:  (404) 572-6999

 
(ii) If to the Stockholders, to their respective addresses set forth on Schedule
A or to such other address as the party to whom notice is to be given may have
furnished to such other party in writing in accordance herewith.  Any such
communication shall be deemed to have been received (a) when delivered, if
personally delivered or sent by telecopier, (b) the next Business Day after
delivery, if sent by nationally recognized, overnight courier and (c) on the
third (3rd) Business Day following the date on which the piece of mail
containing such communication is posted, if sent by first-class mail.
 
Section 22. Modification; Waiver.  This Agreement may be amended, modified or
supplemented only by a written instrument duly executed by (a) the Corporation
and (b) only for matters that adversely affect the rights or obligations of the
Employee Stockholders under this Agreement, a majority of the shares of Stock
owned by the Employee Stockholders as of the date the vote is taken.  No course
of dealing between the Corporation or its Subsidiaries and the Stockholders (or
any of them) or any delay in exercising any rights hereunder will operate as a
waiver of any rights of any party to this Agreement.  The failure of any party
to enforce any of the provisions of this Agreement will in no way be construed
as a waiver of such provisions and will not affect the right of such party
thereafter to enforce each and every provision of this Agreement in accordance
with its terms.
 
Section 23. Entire Agreement.  Except as otherwise expressly provided herein,
this Agreement constitutes the entire agreement among the parties pertaining to
the subject matter hereof and supersedes all prior and contemporaneous
agreements and understandings of the parties in connection therewith, including,
without limitation, the First Stockholders Agreement, the Second Stockholders
Agreement, and the Third Stockholders Agreement.  Unless otherwise provided
herein, any consent required by the Corporation may be withheld by the
Corporation in its sole discretion.
 
 
20

--------------------------------------------------------------------------------

 
Section 24. Inconsistent Arrangements and Dispositions.  No Stockholder shall
enter into any stockholder agreements or arrangements of any kind with any
Person with respect to any Stock on terms inconsistent with the provisions of
this Agreement (whether or not such agreements or arrangements are with other
Stockholders or with Persons that are not parties to this Agreement), including
agreements or arrangements with respect to the acquisition or disposition of any
Stock in a manner inconsistent with this Agreement.  Any Disposition or
attempted Disposition in breach of this Agreement shall be void ab initio and of
no effect.  In connection with any attempted Disposition in breach of this
Agreement, the Corporation may hold and refuse to transfer any Stock or any
certificate therefor, in addition to and without prejudice to any and all other
rights or remedies which may be available to it or the Stockholders.  Each party
to this Agreement acknowledges that a remedy at law for any breach or attempted
breach of this Agreement will be inadequate, agrees that each other party to
this Agreement shall be entitled to specific performance and injunctive and
other equitable relief in case of any such breach or attempted breach, and
further agrees to waive (to the extent legally permissible) any legal conditions
required to be met for the obtaining of any such injunctive or other equitable
relief (including posting any bond in order to obtain equitable relief).
 
Section 25. Counterparts.  This Agreement may be executed in any number of
counterparts, and each such counterpart shall be deemed to be an original
instrument, but all such counterparts taken together shall constitute but one
agreement.  The failure of any Stockholder to execute this Agreement or its
predecessors does not make it invalid as against any other Stockholder.
 
Section 26. Further Assurances.  Each party hereto shall do and perform or cause
to be done and performed all such further acts and things and shall execute and
deliver all such other agreements, certificates, instruments and other documents
as any other party hereto reasonably may request in order to carry out the
provisions of this Agreement and the consummation of the transactions
contemplated hereby.
 
Section 27. Director and Officer Actions.  No director or officer of the
Corporation shall be personally liable to the Corporation or any Stockholder as
a result of any acts or omissions taken under this Agreement in good faith.
 
Section 28. Certain Certificates.  Each Stockholder that is an entity that was
formed for the sole purpose of acquiring shares of Stock or that has no
substantial assets other than shares of Stock or interests in shares of Stock
agrees that (i) certificates of shares of its common stock or other instruments
reflecting equity interests in such entity (and the certificates for shares of
common stock or other equity interests in any similar entities controlling such
entity) will note the restrictions contained in this Agreement on the transfer
of Stock as if such common stock or other equity interests were shares of Stock
and (ii) no such shares of common stock or other equity interests may be
transferred to any Person other than in accordance with the terms and provisions
of this Agreement as if such shares or equity interests were shares of Stock.
 
Section 29. [Intentionally Omitted].
 
 
21

--------------------------------------------------------------------------------

 
Section 30. Certain Other Persons.  Each individual Employee Stockholder
represents and warrants to each and every other party to this Agreement that his
or her spouse, if any, is fully aware of, understands and fully consents to the
provisions of this Agreement, its binding effect upon any community property
interests or similar marital property interests in the Stock that such spouse
may now or hereafter own, and that the termination of such spouse’s marital
relationship with such Employee Stockholder for any reason shall not have the
effect of removing any Stock of the Corporation otherwise subject to this
Agreement from the coverage of this Agreement.  Furthermore, each individual
Employee Stockholder agrees to cause his or her spouse (and any subsequent
spouse) to execute and deliver, upon the request of the Corporation, a
counterpart of this Agreement or an Adoption Agreement substantially in the form
of Exhibit A or in such other form as is reasonably satisfactory to the
Corporation.
 
[Balance of page intentionally left blank]
 
 
 
22

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Corporation has executed this Agreement on the date
first above written.
 

  BERRY PLASTICS GROUP, INC.          
 
By:
/s/ Jonathan D. Rich     Name: Jonathan D. Rich     Title: Chairman & CEO      
   

 
 




 
                     
                     








*           *           *           *
 
 
23

--------------------------------------------------------------------------------

 

EXHIBIT A

 
ADOPTION AGREEMENT
 
This Adoption Agreement (“Adoption”) is executed pursuant to the terms of the
Amended and Restated Stockholders Rights Agreement, dated as of January 15, 2015
(as amended from time to time, the “Stockholders Agreement”), by the transferee
(“Transferee”) executing this Adoption.  By the execution of this Adoption, the
Transferee agrees as follows (terms used but not defined in this Adoption have
the meanings set forth in the Stockholders Agreement):
 
 
1.
Acknowledgement.  Transferee acknowledges that Transferee is acquiring certain
shares of Common Stock of the Corporation, subject to the terms and conditions
of Stockholders Agreement, among the Corporation and the Stockholders party
thereto.

 
 
2.
Agreement.  Transferee (i) agrees that the shares of Common Stock acquired by
Transferee, and certain other shares of Common Stock that may be acquired by
Transferee in the future, shall be bound by and subject to the terms of the
Stockholders Agreement, pursuant to the terms thereof, and (ii) hereby adopts
the Stockholders Agreement with the same force and effect as if he, she or it
were originally a party thereto.

 
 
3.
Notice.  Any notice required as permitted by the Stockholders Agreement shall be
given to Transferee at the address listed beside Transferee’s signature below.

 
 
4.
Joinder.  The spouse of the undersigned Transferee, if applicable, executes this
Adoption to acknowledge its fairness and that it is in such spouse’s best
interest, and to bind such spouse’s community interest, if any, in the shares of
Common Stock and other securities referred to above and in the Stockholders
Agreement, to the terms of the Stockholders Agreement.

 
Signature:                                                      
 


 


 
Address:                                                      
 


 
 
 

--------------------------------------------------------------------------------

 

Schedule A
 
Stockholders
 


 
[to the extent such persons hold Common Stock as of the date hereof]

 
Jimmy Alexander
Wendolyn Fox
Brett Bauer
Joseph Franckowiak
Randall Becker
Greg Gard
Curtis Begle
Debra Garrison
Harold Engh III
Jeffrey Godsey
Scott Farmer
Jason Greene
Michelle Forsell
William Gross
Mark Freeman
Ronda Hale
Lawrence Goldstein
Bill Harness
Rodgers Greenawalt
Elisabeth Heusinkveld
Randall Hobson
Mike Hill
Dave Jochem
Michael Jacklen
Jochem Family Trust No. 1
Brian Jacobi
Dave Jochem
Robin John
Kurt Klodnick
Thomas Johnson
James Kratochvil
Gregory Wilson Jones
Todd Mathis
Paul Kiely
John Matuscak
Robert Kiely
Mark Miles
Richard Kreisl
William Norman
Stefan Krieken
Joel Plaas
James Kveglis
Jonathan Rich
Gerard Lamarre
Jonathan Rich
John Landgrebe
Jonathan D Rich - GRAT - BP Rich
Tim Leasure
Thomas Salmon
Mary Jo Lilly
Edward Stratton
Kevin Lorang
Kenneth Swanson
James Macare
Jeffrey Thompson
Robert Maltarich
John Ulowetz
Abboud Mamish
Glenn Unfried
Jeffrey Mann
Robert Weilminster
Henry Mariana
Donald Abney
Joanna Marshall
Gary Abraham
Joanna Marshall IRA Charles Schwab & Co., Inc.
Eric Babillis
Custodian Marshall
John Baker
Janice Meissbach
Bradley Bastion
Jeff Minnette
Bret Baum
Jason Paladino
Jeff Bennett
John Mark Patrick
Michael Bly
Kevin Pennington
Tom Boyle
Edmond Phillips
Keith Brechtelsbauer
Terri Pitcher
Joseph Bruchman
Tom Radle
Richard Carroll
Christopher Reffett
Frank Cassidy
Dale Ridenour
Michael Clark
Donovan Russell
Frits Doddema
Gerald Ruud, II
Ryan Ehlert
Scott Sanner

 
 
 

--------------------------------------------------------------------------------

 
Jennye Scott
Donald Bender
Shelton Scott
David Berkman
Steven Shuder
Stephane Binette
Benjamin Stilwell
Janet Bittner
Rolland Strasser
Mark Bixler
Thomas Sweeney, Jr.
Daniel Bloom
Garry Teeguarden
Elmer Boeke
Sam Thomas
Ingrid Bogaerts
Jim Till
Mike Bogar
Timothy White
Joe Boris
John Yellig
Edward Boswell
Brian Allen
Robert Bridewell
David Anderson
Rodney Brown
Darin Boots
Shawn Burns
Bobby Couick
Krystal Butell
Thomas Crosson
James Campbell
Jennifer Dartt
Darlene Carr
Lisa Davis
Adam Casta
Joseph Dewig
Humberto Castilla
Gabrielle Ditsch
Ana Cervantes
Kathie Ellsworth
Mike Chartrand
Dale Finley
Michael Clark
William Freyer
Daniel Collins
Todd Gerot
Fred Cook, Jr.
Marshall Harris
Steve Cooper
William Humphries
Julie Craft
Kenneth Jochem
Ben Cross
Jeffrey Kohl
Nick Damico
Mark Kramer
Bob Dannen
Michael Lawrence
Thomas Dawe
Glenn LeBlanc
Mark Dawson
Ray McAlister
Edward Dehart
Kenneth Meissbach
Elizabeth DeHaven
Suzanne Mills
Andrew Deutschman
Thomas Pate
John Dintaman
Michael Putnam
Chris Dorsogna
Roseann Rohe
George Downing
John Sabey
William Duane
Robert Smith
Rex Eaton
Robert Stead, Jr.
Michael Eickhoff
Fredy Steng
Daniel Ensley
William Truelove
George Eoannou
Michael White
Patrick Fairchild
Paul Wolak
David Faubion
James Abate
Lori Faubion
Roy Ackerman
Nicholas Feagley
Greg Albertson
Mike Figiel
Anthony Allegro
Craig Finley
Jon Allie
Scott Fisher
Alex Arce
William Fitzwater
Patricia Argent
Eric Folz
Terrance Arth
David Foster
Garry Baker
Dawn Foster
Bo Becker
Ross Freese
Kenneth Bell
Brian Fultz
Gregory Bender
John Furlano



 
 

--------------------------------------------------------------------------------

 

Christopher Gallaher
Matthew Lemere
Stewart Gallaher
Alan Letterman
Eric Garant
Nancy Levesque
Glenn Garbach
Ameriprise Trust Co. FBO, Brian Lloyd IRA,
Anthony Gardner
Acct  #60888856-6-021 Lloyd
Kent Gearhart
Brian Lloyd
David Gerber
Daniel Loescher
Cathy Gill
Robert Loftus
John Giminiani
Clara Longo
Tammy Goodman
Daniel Mahoney
Garry Greene
Dianne Manley
Karen Groenhagen
Milan Maravich
Robert Guthrie
Warren Marsh, Jr.
William Halvorsen
Paul Martensen
Kurt Hamblin
Alejandro Martinez
Craig Hanson
Katrien Masschelein
Ed Happe
John Mathews
Michael Happe
David Matteson
David Hardin
Karl Mauck
Gary Hartley
Sam McCain
Craig Hashagen
Timothy McCue
Lupe Hawk
Robert McLeland
Christopher Hayes
Adria McPherson
David Hepburn
Joshua Meador
Scott Hess
Rod Merrill
Aaron Hill
Kevin Mesker
Martha Holloway
Michael Mesnard
Dave Homan
Richard Messina
Jason Howell
The Richard Messina Declaration of Trust Dated
Robert Humberger
10/10/2005 Messina
Jason Humphrey
Michael Meyer
Brian Hunt
Frederick Middlestadt
Darin Hunt
Jeffrey Middlesworth
Casey Hurney
Robin Miller
David Hylander
Todd Missbach
Julie Jacobs
Karen Morgan
Stephen Johnston
Greg Morris
Gregory Wayne Jones
Theresa Morris
Paul Jones
Michael Morrison
James Kane
John Mosteller
Brett Kaufman
Jay Mulhern
Judith Keller
Joseph Nelson
Matthew Kelly
Cathy Nestrick
Paul Kelly
Linda Newcomb
David Kincade
Brian Olund
Brooke Kitzmiller
David O’Nan
Jeff Klone
Martin Origuel
Spiro Klosteridis
Paul Palerino
Steve Knapp
Scott Pancich
Robert Kolakowski
Gary Perry
Keith Koressel
William Persinger
William Kroeschell
Charles Petrie
James Kujawa
Thomas Plaskon
James LaBrash
Jeffrey Porter
Mark Lashway
Steve Priest
Russell Laucks
George Puckett


 
 

--------------------------------------------------------------------------------

 

Francisco Ramirez
Michael West
Ian Rayner
Christopher White
Jacqueline Redmon
Kim Wilburn
Aaron Rees
Freddy Williams
Mary Reese
Mitchell Williams
Chad Rice
Todd Wilmont
Joe Rieks
Burnice Wilson
Brian Rose
Joey Wilson
Alan Ross
Kevin L. Wilson
Lisa Roth
Michelle Wilson
Bruno Rudolf
Mitzie Wilson
Rob Ruppe
Phil Wilson
Thomas Rzendzian
Robert Wolf
Randall Salley
Diana Wood
Christopher Sampson
Miriam Wright
Scott Sanner
Paul Yeager
Vince Santoro
Gerry Yontz
Michael Schaefer
Daniel Zakashefski
Adam Schiff
Richard Zierer, Jr.
Tammy Schmitt
Mike Allen
John Schwetz
Jimmy Austria
Randy Selvage
Bradley Begle
Ketan Shah
Jim Belbas
William Shankland
Susan Bellard-Pickens
Eric Sherpy
Kirk Birchler
Ed Smith
Gary Britigan
Jeffrey Smith
Michelle Brown
Rick Smith
Terrance Burns
Ann Southwell
Coy Campbell
Scott Spaeth
Jackie Cargill
Kelly Spurrier
Patricia Cauley
John Staats
Carol Chomas
Phil Stolz
Sandy Cleary
Kenneth Sweet
Bill Custance
John Tauber
Amy Davis
Chris Tedford
Bradley Ehlers
Michael Terracciano
Debra Eoannou
John Thomas
Sheila Falco
Dirk Totte
Scott Franke
Armando Tovar
Stephen Fritz
Diane Tungate
Michael Fuller
Mazhar Uddin
Rod Geiser
Terry Vankoughnet
Leonard Gomez
Rebecca Varathungarajan
George Grinter
John Vassallo
Christopher Gunn
Rod Vincent
Brady Gutekunst
Rob Voegel
Sharon Hart
David Wagoner
Shay Helfrich
Christopher Walker
Mark Henderson
Craig Ward
Amanda Holder
Jerome Wargel
Jon Jackson
Vic Warren
Hillary Johnson
Frank Watson
Jana Johnson
James Watson
Neil Kassenbrock
Xiaokang Wei
Steven Kincade
John Weibert
Michael Kubera


 
 

--------------------------------------------------------------------------------

 

Pamela Lagerstrom
Jacquiline Barber
Chris Lemberg
Judy Blanchard
Cheryl Litsey
Randy Bowlds
Maria Madda
Karen Boyer
William Manning
Tony Burke
Tarun Manroa
Matt Chase
Mandy McCain
Grant Cheney
Kelly McKamey
Svetlana Contrada
Stephen McNulty
Ryan Dewig
David Meguiar
Phil Driskill
Julie Merriman
Andy Drotleff
Adam Meyer
John Euler
Bruce Miles
Cheryl Fireline
Jan Miller
Jordan French
James Mlsna
Karen Gail
Jeffrey Moore
Luc Geukens
Lee Mosby
Bryan Gillespie
Paul Murphy
Jerry Gordon
David Okon
Carl Graf
Sheeree Oney
Jill Greene
Tom Paulett
Bill Hames
Gary Pelletier
Christine Hanson
Richard Perkowski
Marty Hoenigmann
Christopher Phillips
Wendy Hornich
Michelle Phillips
Ron Hugo
Ed Pietraniec
Brian Johnson
Robert Pressley
Martha Johnson
Juan Ruiz
Cory Keich
Beth Salerno
Constance Kimball
John Scheller
Mike Kinnan
Mark Schmitt
Albert Koch
Michele Schmitt
Raymond Lewis
Don Scott
Chuck Longino
Mark Shafer
Michael Maldonado
Gary Shapker
Chris Marposon
Peter Sirois
Marcia Navarro
Scott Sitzman
Cindy Newman
Matthew Skarbek
Wes Porter
James Smith
Randall Rieger
Matthew Smythe
Greg Roth
Deborah Strickland
Hugo Salinas
Jessie Talley
Don Scates
Robin Thomas
Eva Schmitz
Roy Thorpe
John M. Shearin
Bill Ventresca
Allen Sliwa
Todd Wadle
Tracy Soderling
Tina Wagnon
Ty Staples
Jon Wicker
Joshua Steele
Jayson Williams
Dustin Stilwell
Kevin Winkleman
Dexter Sullivan
Vickie Wittmer
Fred Thomas
Bradley Worth
Christopher Thompson
Lisa Yorgason
Carly Trimpe
Matt Adamore
Keith Tungate
Larry Baker
Rajan Varadarajan


 
 

--------------------------------------------------------------------------------

 

Paul Watson
Steven Bonti
Alan Welch
Ronald Casey, Sr.
Si Nam Won
Tony Cella
Donald Young
David Corey
GS Mezzanine Partners 2006 Institutional US, Ltd
James Farley, Jr.
GS Mezzanine Partners 2006 Offshore US, Ltd.
Mark Fermenick
GS Mezzanine Partners 2006 Onshore US, Ltd.
Timothy Flynn
Evan Bayh
Mark Fricke
Anthony Civale
Kenneth Fritts
Joshua Harris
Dennis Giese
Robert Seminara
Stephen Heyer
 
James Hill
Robert Dubner
Kris Hockstedler
Marv Schlanger
Armando Huicochea
Timothy Kurpius
Aron Jahr
R. Brent Beeler 2012-8 Grantor Retained Annuity
Deborah Johnson
Trust Beeler
Curtis Jordan
Douglas Bell
Butch Lee
Ira Boots
Daniel Lenhart
Ira Boots Family Trust No. 1, Ira G. Boots
Kyle Lorentzen
Trustee Boots
Jon Lyons
The Fredrick A. Heseman Family Trust 2009
Michael Lyons
Fredrick Heseman
Marshall McCombs
Marcia Jochem
Terry Moege
Howard Weatherwax
Bryan Norman
Martin Branham
Lisa Richey
Stephen Ellis
Randall Rieger
James Handberg
Angela Rosenberry
Keith Lawrence
Jerry Serra
Terry Sullivan
Ronald Sheldon
Terry Wix
James Whitehead
Charles Allen
Elizabeth Wilhelmson
Timothy Beaudry
Alan Wyn


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------